Name: Commission Regulation (EEC) No 2610/85 of 17 September 1985 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades;  prices
 Date Published: nan

 Avis juridique important|31985R2610Commission Regulation (EEC) No 2610/85 of 17 September 1985 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 249 , 18/09/1985 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 19 P. 0162 Swedish special edition: Chapter 3 Volume 19 P. 0162 *****COMMISSION REGULATION (EEC) No 2610/85 of 17 September 1985 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 771/85 (4), limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 January 1984; Whereas, having regard to the market situation and the amounts in storage, that date should be replaced by 1 January 1985 and the increment provided for in Article 2 (1) should be reduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2213/76 is hereby amended as follows: 1. In Article 1 '1 January 1984' is replaced by '1 January 1985'. 2. In Article 2: - '3 ECU per 100 kg' is replaced by '1,50 ECU per 100 kg'; - '0,50 ECU per 100 kg' is replaced by '1,50 ECU per 100 kg'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 249, 11. 9. 1976, p. 6. (4) OJ No L 86, 27. 3. 1985, p. 18.